PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on January 29, 2016, in Duval County Circuit Court case number 2013-CF-007143-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that by order of May 10, 2016, the lower tribunal has appointed the Office of the Public Defender to represent appellant on appeal.
RAY, MAKAR, and OSTERHAUS, JJ., concur.